Friedmann, J.,
dissents and votes to affirm the order appealed from in the following memorandum: I respectfully dissent. In my opinion, the Supreme Court properly granted the defendant’s motion pursuant to CPL 440.10 based on the defendant’s Rosario claim (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866), and therefore, I would affirm the order. In the instant case, the defendant established that the People’s failure to turn over certain Rosario material was prejudicial, i.e., that there was “a ‘reasonable possibility’ that the nondisclosure materially contributed to the verdict” (People v Machado, 90 NY2d 187, 193). Moreover, the People violated *347their obligation to disclose certain exculpatory evidence to the defendant (see, People v Novoa, 70 NY2d 490; People v Cwikla, 46 NY2d 434), and it is reasonably possible that the result of the trial would have been different had the information been disclosed (see, People v Vilardi, 76 NY2d 67, 77).